                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

JOSEPH WILLIAM LUSTER,                       )
                                             )
                       Plaintiff,            )
                                             )
             V.                              )   C.A. No. 18-503 (MN)
                                             )
PURACAP LABORA TORIES, LLC,                  )
                                             )
                       Defendant.            )

                                    MEMORANDUM OPINION

Brian C. Ralston, Jacob R. Kirkham, POTTER ANDERSON & CORROON LLP, Wilmington, DE -
attorneys for Plaintiff

David A. Dorey, Adam V. Orlacchio, BLANK ROME LLP, Wilmington, DE - attorneys for
Defendant




December 10, 2018
Wilmington, Delaware
          Pending before the Court is the motion of Defendant PuraCap Laboratories, LLC

("PuraCap") to dismiss Count III of the Complaint filed by Plaintiff Joseph William Luster

("Plaintiff') arguing Plaintiff has failed to state a claim upon which relief can be granted pursuant

to Fed. R. Civ. P. 12(b)(6). (D.I. 4). For the reasons set forth below, the Court will GRANT

Defendant's motion.

I.        BACKGROUND

          A.        The Consulting Agreement

          The dispute in this case relates to a Consulting Agreement dated March 31, 2016

("the Agreement") entered into by Plaintiff and PuraCap. (D.I. 1, Ex. A ,r,r 1, 7). Plaintiff alleges

that, "[u]nder the terms of the Agreement, [he] was to provide ce1iain consulting services" and

"was to receive a fee for such services, as well as additional performance compensation." (Id         ,r
7). Specifically, Plaintiff alleges that Schedule 2 of the Agreement requires PuraCap "to make

certain payments under the 'Journey Medical Contract' and 'Additional Government Contracts."'

(Id   ,r,r 8-10).   Plaintiff further alleges that the Agreement entitles him to inspect "the relevant

books and records of [PuraCap] as may be reasonably necessary to determine and/or verify the

amount of the applicable Performance Compensation Payment due." (Id             ,r 14).
          B.        The Current Dispute

          Plaintiff alleges that, on November 30, 2017, he "requested via letter that he, and his

external accounting firm, be provided access to the relevant books and records in order to

determine the amount of the Performance Compensation Payment due to him" and, further, that

he followed up on that request in December 2017. (D.I. 1           ,r 15).   He alleges that despite his

requests, "[t]o date, although PuraCap has provided limited books and records in the form of

summary spreadsheets to Luster, it has not provided all books and records 'reasonably necessary


                                                     1
to determine and/or verify the amount of the applicable Performance Compensation Payment

due .... '" (Id. ,I 16). Plaintiff does not specify the additional materials that he seeks. Plaintiff

also alleges that PuraCap has failed to pay him the Performance Compensation owed and has

improperly restricted his access to PuraCap's facilities due to a dispute between PuraCap and two

of Plaintiffs companies. (Id. ,I,I 13, 17).

        On March 13, 2018, Plaintiff sued Defendant in the Delaware Court of Chancery, alleging

the following three claims: (1) specific performance compelling PuraCap to provide Plaintiff with

books and records related to the calculation of his Performance Compensation; (2) breach of

contract for failure to pay Plaintiff the Performance Compensation purportedly owed; and (3)

breach of the implied covenant of good faith and fair dealing based on PuraCap: (a) improperly

including certain of PuraCap's expenses in its calculation of "Net Profits," adversely impacting

Plaintiffs Performance Compensation and (b) restricting Plaintiffs access to PuraCap's facilities.

(Id. ,I,I 18-42).

        On April 4, 2018, PuraCap removed the action to this Court. On April 11, 2018, PuraCap

filed the instant motion to dismiss. (D.I. 4). On April 25, 2018, Plaintiff responded to the motion.

(D.I. 8). The Court has considered the Complaint, with attachments, and the parties briefing in

connection with the motion.

II.     LEGAL STANDARDS

        A.          Motion to Dismiss

        When reviewing a motion to dismiss pursuant to Rule 12(b)(6), the Court conducts a two-

part analysis. Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). First, the Court

separates the factual and legal elements of a claim, accepting "all of the complaint's well-pleaded

facts as true, but [disregarding] any legal conclusions." Id. at 210-11.         Second, the Court




                                                 2
determines "whether the facts alleged in the complaint are sufficient to show ... a 'plausible claim

for relief.'" Id. at 211 (quoting Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009)). "The issue is not

whether a plaintiff will ultimately prevail but whether the claimant is entitled to offer evidence to

support the claims." In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1420 (3d Cir. 1997)

(quoting Scheuer v. Rhodes, 416 U.S. 232,236 (1974)). The Court may grant a motion to dismiss

only if, after "accepting all well pleaded allegations in the complaint as true, and viewing them in

the light most favorable to plaintiff, [the] plaintiff is not entitled to relief." Id.

        To survive a motion to dismiss, a complaint cannot rely on labels, conclusions, "and a

formulaic recitation of the elements of a cause of action," Bell Atlantic Corp. v. Twombly,

550 U.S. 644, 555 (2007), but instead "must contain sufficient factual matter, accepted as true, to

state a claim to relief that is plausible on its face." Zuber v. Boscov's, 871 F.3d 255, 258

(3d Cir. 2017) (citing Santiago v. Warminster Twp., 629 F.3d 121, 128 (3d Cir. 2010)). A claim

is facially plausible where "plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged." Iqbal, 556 U.S. at

678. Further, "[t]he complaint must state enough facts to raise a reasonable expectation that

discovery will reveal evidence of [each] necessary element" of the plaintiffs claim. Wilkerson v.

New Media Tech. Charter Sch. Inc., 522 F.3d 315,321 (3d Cir. 2008) (internal quotations omitted).

Lastly, "[i]n deciding a Rule 12(b)(6) motion, a court must consider only the complaint, exhibits

attached to the complaint, matters of public record, as well as undisputed authentic documents if

the complainant's claims are based upon these documents." Mayer v. Belichick, 605 F.3d 223,

230 (3d Cir. 2010) (emphasis added).




                                                     3
       B.      Implied Covenant of Good Faith and Fair Dealing

       In Delaware, the implied covenant of good faith and fair dealing requires "a party in a

contractual relationship to refrain from arbitrary or unreasonable conduct which has the effect of

preventing the other party to the contract from receiving the fruits of the bargain." Dunlap v. State

Farm Fire and Cas. Co., 878 A.2d 434, 442 (Del. 2005) (internal quotation marks omitted). To

advance a claim for breach of the implied covenant:

       [A] plaintiff must allege [1] a specific implied contractual obligation, [2] a breach
       of that obligation by the defendant, and [3] resulting damage to the plaintiff. The
       implied covenant, however, only applies where a contract lacks specific language
       governing an issue and the obligation the court is asked to imply advances, and
       does not contradict, the purposes reflected in the express language of the contract.
       Where the contract specifically addresses the issue complained of, [e]xisting
       contract terms control, [and] implied good faith cannot be used to circumvent the
       parties' bargain, or to create a free-floating duty ... unattached to the underlying
       legal document.

Haneyv. BlackhawkNetworkHoldings, Inc., C.A. No. 10851-VCN, 2016 WL 769595, at *8 (Del.

Ch. Feb. 26, 2016) (internal quotation marks omitted); see also Dunlap, 878 A.2d at 441 ("[O]ne

generally cannot base a claim for breach of the implied covenant on conduct authorized by the

terms of the agreement.").

III.   DISCUSSION

       In his Complaint, Plaintiff alleges that PuraCap breached its duty of good faith and fair

dealing by: (1) "improperly including as costs for the computation of 'Net Profits,' expenses born

by PuraCap that should not be included in the computations for [Plaintiffs] performance

compensation"; and (2) sending him a letter on March 7, 2018 ("the March 2018 Letter") that

unreasonably restricted Plaintiffs access to PuraCap's facilities. (D.I. 1, Ex. A ,r,r 37-39). For the

reasons discussed below, neither of these allegations state a claim on which relief may be granted.




                                                  4
        1.     The Calculation of "Net Profits"

       Plaintiff contends that PuraCap breached the duty of good faith and fair dealing by

including unidentified expenses as PuraCap costs when calculating Net Profits, and that this

adversely affected the computation of Plaintiffs Performance Compensation. (Id.        ,r,r 37-38).   "Net

Profits" is a defined term in Schedule 2 of the Agreement:

        "Net Profits" means the net revenues actually received by Company or its affiliates
       under the relevant contract for the relevant period minus the sum of the following
       additional costs applicable to such contract (whether incurred by Company or its
       affiliates): (i) raw material, (ii) direct labor, (iii) indirect labor (allocated by unit
       volume), (iv) indirect overhead (allocated by unit volume), (v) freight, (vi)
       distribution, and (vii) selling, general, and administrative expenses (SG&A)
       (allocated by unit volume) Net revenues shall take into account chargebacks,
       rebates, returns, and other reductions if they should apply consistent with the
       calculation of net revenues by the Sellers for the fiscal year ending December 31,
       2015. For the purpose of this calculation Net Profits shall not be reduced by product
       development costs, research and development costs, technical transfer costs, or
       corporate allocations. For the CDC Contract only CAPEX specific to the project
       will be charged to the calculation as an amortized expense (amortization schedule
       equals 7 years). An example of the method by which Net Profits is to be calculated
       appears as Exhibit 1.11 to this Schedule 2.

(D.I. 1, Ex. A, Ex. 1 at Schedule 2 ,r 1.11).

       An implied covenant of good faith and fair dealing applies only where a contract lacks

specific language governing an issue. See Haney, 2016 WL 769595, at *8 ("Where the contract

specifically addresses the issue complained of, [e]xisting contract terms control, [and] implied

good faith cannot be used to circumvent the parties' bargain .... " (internal quotation marks

omitted)).   Here, however, the calculation of Net Profits is specifically addressed by the

Agreement. Plaintiff acknowledges that definition but asserts that the definition "does not address

the arbitrary inclusion of costs and expenses by PuraCap that are not explicitly covered in the

definition of 'Net Profits."' (D.I. 8 at 8). The Court disagrees. The definition of "Net Profits"

identifies the costs and expenses to be included. If a cost or expenses is included in the list, it is

proper. If it is not, then it cannot be included in the calculation of"Net Profits."


                                                  5
       Plaintiff has not identified the purported costs or expenses that he contends PuraCap

improperly included in its calculation. Nor has he alleged in his Complaint that they are costs not

included in the definition above. No matter what the complained of costs or expenses may be,

however, the alleged failure to properly calculate and pay "Net Profits" is governed by an express

term in the Agreement and, therefore, is not the basis for an implied breach of duty claim. Thus,

Plaintiffs claim for breach of the implied covenant of good faith and fair dealing based on

PuraCap's calculation of Net Profits must be dismissed.

       2.      Access to PuraCap's Facilities

       Plaintiff alleges that PuraCap also breached its implied duty of good faith when PuraCap

sent its March 2018 letter, which "unreasonably restricted [his] access to PuraCap's facilities" and

prevented him "from meeting his obligations under the Agreement." (D.I. 1, Ex. A ,r,r 39-40). The

letter states that, given Plaintiffs decision to sue PuraCap and his "refusal to pursue a more

amicable course," PuraCap requested:

       that [Plaintiff] not enter any PuraCap facility, including the Kentucky facility,
       except in the event that he has made an appointment in advance with a particular
       PuraCap employee in connection with services he is required to provide under his
       Consulting Agreement with PuraCap, and, then, PuraCap asks that [Plaintiff] only
       remain in the facility for so long as necessary to attend such meeting.

(D.I. 1, Ex. A, Ex. 5 at 1-2). 1 The letter by its terms does not restrict Plaintiffs ability to perform

services under the Agreement. To the contrary, it permits Plaintiff access if "he has made an

appointment in advance." (Id.).       Moreover, Plaintiff has not identified any provision of the

Agreement - express or implied - that affords him unfettered access to PuraCap's facilities at any


       Plaintiff attached the March 2018 Letter as an Exhibit to his Complaint, and thus it may be
       considered in connection with the motion to dismiss. See Mayer v. Belichick, 605 F.3d
       223, 230 (3d Cir. 2010) ("In deciding a Rule 12(b)(6) motion, a court must consider only
       the complaint, exhibits attached to the complaint, matters of public record, as well as
       undisputedly authentic documents if the complainant's claims are based upon these
       documents.").


                                                   6
time he pleases, or that would otherwise plausibly support the claim that PuraCap acted in bad

faith by asking him to notify PuraCap before entering its premises.

          Moreover, Plaintiff has not alleged any instance in which he sought, and was denied, access

to PuraCap's facility to perform any function under the Agreement, nor has he identified any

contractual obligation that would be hindered by having to make an appointment to visit a PuraCap

facility. Accordingly, Plaintiff has failed to state a claim for breach of the implied covenant of

good faith and fair dealing based on PuraCap's request for advance notice of Plaintiff entering its

premises, and this claim must also be dismissed.

IV.       CONCLUSION

          For the foregoing reasons, the Court GRANTS Defendant's motion to dismiss Count III of

the Complaint for failure to state a claim (D.I. 4) without prejudice. An appropriate order will

follow.




                                                   7
